Citation Nr: 9927714	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-04 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for spinal meningitis, and if 
so, is the claim well grounded?


REPRESENTATION

Appellant represented by:	Robert J. Schramm, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claims folder show that 
he had active duty from April 1969 to March 1971.  

The RO established entitlement to TDIU in a May 1998 rating 
decision effective from February 23, 1990.  The veteran 
disagreed with the portion of the decision assigning an 
effective date of February 23, 1990, but that issue has not 
been developed for appeal.

This appeal comes before the Board from a March 1996 rating 
decision, which found that the veteran had not submitted new 
and material evidence to reopen his claim for service 
connection for a spinal meningitis disability.  A previous 
decision of the Board, dated April 1989, showed that the 
veteran's initial claim was denied by means of a rating 
decision dated April 1972, and the Board declined to 
establish service connection on the basis that new and 
material evidence was not received.  


FINDINGS OF FACT

1.  Entitlement to service connection for spinal meningitis 
was most recently denied by means of a final Board decision 
dated April 1989.  

2.  The evidence received subsequent to April 1989 is not so 
significant by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1989 Board decision, wherein service connection 
for spinal meningitis was denied, is final.  38 U.S.C. 
§ 7105(c) (West 1991& Supp. 1999), 38 C.F.R. § 20.1100 
(1998).

2.  The evidence received subsequent to the Board's April 
1989 decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for spinal 
meningitis.  38 U.S.C. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Whether new and material evidence has been received to 
reopen a claim for service connection for spinal meningitis, 
and if so, is the claim well grounded?

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1104 (1998); see also 38 U.S.C. § 7104 (West 
1991 & Supp. 1998).  Additionally, governing statutory and 
regulatory provisions stipulate that a claimant has one year 
from the date of notice of an adverse RO rating decision in 
which to indicate disagreement therewith; otherwise, that 
decision is final, and may be reopened only upon the receipt 
of additional evidence which, under the applicable statutory 
and regulatory provisions, is both new and material.  
38 U.S.C. § 7105 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 20.1103 (1998).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter, "the 
Court") concluded in Elkins that the Federal Circuit in 
Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable-possibility-of-a-
change-in-outcome" test established by Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Third, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).

A Board decision dated April 1989 noted that the veteran's 
claim for spinal meningitis was denied by the RO in 1972, and 
that the decision became final in 1973 as the veteran had not 
perfected an appeal.  The final Board decision also declined 
to reopen the claim on the asserted basis of new and material 
evidence.  The RO next denied a new and material evidence 
claim in a rating decision dated March 1996, to which the 
veteran perfected an appeal.  

The evidence received subsequent to the final April 1989 
Board decision includes:  (1) a January 1990 neurological 
evaluation; (2) numerous contentions made by the veteran and 
on his behalf; (3) internal notices showing that the veteran 
failed to report to an orthopedic and neurological 
examination; (4) a spine and peripheral nerves examination; 
(5) VA examination dated September 1993 that diagnosed "No 
evidence of spinal meningitis or residuals"; (6) copies of 
the veteran's service medical records (SMRs); (7) a copy of 
the veteran's Social Security claim; (8) medical records 
concerning the veteran's back, complaints of headaches, 
hypertension, and neck, spine, and chest disorders; (10) a 
nephrology consult; (11) general medical reports; (12) a 
second copy of his SMRs; and (13) his hearing transcript.  

The Board finds that this material is not new and material.  
First, the nature of much of the evidence, including the 
veteran's contentions, testimony, and copies of his SMRs, are 
duplicative of evidence previously of record.  Thus, this 
evidence is not new.  Second, the remainder of the evidence 
is not relevant to the veteran's claim of whether he 
manifests a meningitis disability that is related to his 
active service, and is thus, immaterial.  

The only piece of evidence that concerns the veteran's 
meningitis claim is a statement on a VA medical examination 
that diagnosed "No evidence of spinal meningitis or 
residuals".  This evidence shows only that that the veteran 
does not have a current meningitis disorder or residuals 
thereof, and so could not bear directly and substantially on 
his claim except in a manifestly negative way; therefore, it 
is not material.  




ORDER

A claim for service connection for spinal meningitis is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

